PER CURIAM:
Defendant contends that the prosecuting • attorney must file a new information in the Superior Court *454when the defendant appeals from a judgment of the District Court and moves for new trial. Since 1907, in People v. Laviosa, 13 P.R.R. 203 (1907), we decided the question against appellant and no valid reason whatsoever has been laid down to warrant abandonment of this rule.1
The judgment appealed from will be affirmed.
Mr. Chief Justice Negrón Fernández did not participate herein.

 The language of Rule 216(g), par. 4 of the Rules of Criminal Procedure of 1963 is clear to the effect that the filing of a new information is not required. It provides thus:
“In cases where the defendant has availed himself of a new trial before the Superior Court, the District Judge shall send the original record to the Superior Court within ten days, and the court shall set a date for new trial, summoning the defendant and the prosecuting attorney. Unless a just cause is shown for admittance of new evidence, new evidence shall not be admitted at the trial, but merely a reproduction of the evidence that the district judge might have admitted or rejected . . . . The Superior Court shall definitely determine the admission of said evidence and after the same is introduced and the parties are heard, it shall, within the second day, render final judgment, of conviction or acquittal, ordering the discharge of the defendant if in prison, in case of an acquittal.”